            Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 1 of 29



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com

Additional Counsel on Signature Page

United States District Court
Southern District of New York                                    1:19-cv-11352

Dennis Lytkine, individually and on behalf
of all others similarly situated,
                                Plaintiff,

                  - against -                               Class Action Complaint

7-Eleven, Inc.,
                                Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     7-Eleven, Inc. (“defendant”) manufactures, distributes, markets, labels and sells ice

cream products purporting to contain flavor only from their natural characterizing flavor, vanilla,

under their 7 Select brand (“Products”).

       2.     The Products are available to consumers from defendant’s thousands of stores across

all 50 states, directly from defendant’s website and from Amazon.com and are sold in individually

wrapped servings of 7 FL OZ (207 mL).

       3.     The relevant front label representations include “Vanilla Ice Cream Between Two

Chocolate Chip Cookies.”




                                                 1
             Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 2 of 29




I.      Vanilla is Perennial Favorite Ice Cream Flavor

        4.     Ice cream is a year-round treat enjoyed by 96% of Americans.1

        5.     Its popularity is attributed “to the perfect combination of elements – sugar, fat, frozen

water, and air – that make up the mouthwatering concoction.”2

        6.     Ice cream is defined by a minimum of 10 percent milkfat, weighing no less than 4.5

pounds to the gallon and containing less than 1.4 % egg yolk solids.3

        7.     Vanilla is the consistent number one flavor for 28% of Americans, confirmed two

groups who would know – the International Dairy Foods Association (IDFA) (ice cream

producers) and National Ice Cream Retailers Association (ice cream parlors).

        8.     The reasons for vanilla’s staying power are “not only because it is creamy and



1
  Arwa Mahdawi, The big scoop: America's favorite ice-cream flavor, revealed, The Guardian, July 11, 2018
2
  Vox Creative, The Reason You Love Ice Cream So Much Is Simple: Science, Eater.com, October 12, 2017.
3
  21 C.F.R. § 135.110(a)(2) (“Ice cream and frozen custard.”).


                                                       2
             Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 3 of 29



delicious, but also because of its ability to enhance so many other desserts and treats.”4

        9.      By some estimates, approximately two-thirds of “all ice cream eaten is either vanilla

or vanilla with something stirred into it, like chocolate chips.”5

        10.     The applications of vanilla ice cream include its centerpiece between chocolate

wafers (“sandwich”), enrobed in chocolate on a stick (“bar”), topping a warm slice of fresh-baked

pie (“à la Mode”), drizzled with hot fudge, sprinkled with crushed nuts and topped by a maraschino

cherry (“sundae”) or dunked in a cold frothy glass of root beer (“float”).6


II.     Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        11.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”7

        12.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”8

        13.     Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.9



4
  Press Release, IDFA, Vanilla Reigns Supreme; Chocolate Flavors Dominate in Top Five Ice Cream Favorites Among
Americans, July 1, 2018
5
  Bill Daley (the other one), Which vanilla ice cream is the cream of the crop? We taste test 12 top brands, Chicago
Tribune, July 18, 2018
6
  The True Wonders of Vanilla Ice Cream, FrozenDessertSupplies.com.
7
  21 C.F.R. §169.3(c).
8
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
9
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.


                                                         3
           Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 4 of 29



        14.     It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”10

        15.     This demand could not be met by the natural sources of vanilla, leading

manufacturers to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and

appearance.

        16.     Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.11

        17.     Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


     A. Food Fraud as Applied to Vanilla

        18.     Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.12

        19.     The efforts at imitating vanilla offers a lens to the types of food fraud regularly




10
   E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
11
   Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
12
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.


                                                         4
           Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 5 of 29



employed across the spectrum of valuable commodities in today’s interconnected world.13

       Type of Food Fraud                                      Application to Vanilla

 ➢ Addition of markers
                                        •    Manipulation of the carbon isotope ratios to produce
     specifically tested for
                                             synthetic vanillin with similar carbon isotope composition
     instead of natural
                                             to natural vanilla
     component of vanilla beans

                                        •    Ground vanilla beans and/or seeds to provide visual appeal
                                             as “specks” so consumer thinks the product contains real
                                             vanilla beans, when the ground beans have been exhausted
 ➢ Appearance of more and/or                 of flavor
     higher quality of the valued •          Caramel to darken the color of an imitation vanilla so it
     ingredient                              more closely resembles the hue of real vanilla14
                                        •    Annatto and turmeric extracts in dairy products purporting
                                             to be flavored with vanilla, which causes the color to better
                                             resemble the hue of rich, yellow butter

                                        •    Tonka beans, though similar in appearance to vanilla
 ➢ Substitution and
                                             beans, are banned from entry to the United States due to
     replacement of a high
                                             fraudulent use
     quality ingredient with
                                        •    Coumarin, a toxic phytochemical found in Tonka beans,
     alternate ingredient of
                                             added to imitation vanillas to increase vanilla flavor
     lower quality
                                             perception

 ➢ Addition of less expensive
                                        •    Synthetically produced ethyl vanillin, derived from
     substitute ingredient to
                                             recycled paper, tree bark or coal tar, to imitate taste of real
     mimic flavor of more
                                             vanilla
     valuable component




13
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
14
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.


                                                         5
           Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 6 of 29



                                         •    “to mix flavor materials together at a special ratio in which
                                              they [sic] compliment each other to give the desirable
                                              aroma and taste”15
                                         •    Combination with flavoring substances such as propenyl

 ➢ Compounding, Diluting,                     guaethol (“Vanitrope”), a “flavoring agent [, also]

     Extending                                unconnected to vanilla beans or vanillin, but unmistakably
                                              producing the sensation of vanilla”16

                                         •    “Spiking” or “fortification” of vanilla through addition of
                                              natural and artificial flavors including vanillin, which
                                              simulates vanilla taste but obtained from tree bark

                                         •    Injection of vanilla beans with mercury, a poisonous
 ➢ Addition of fillers to give                substance, to raise the weight of vanilla beans, alleged in
     the impression there is                  International Flavors and Fragrances (IFF), Inc. v. Day
     more of the product than                 Pitney LLP and Robert G. Rose, 2005, Docket Number L-
     there actually is                        4486-09, Superior Court of New Jersey, Middlesex
                                              County.

                                         •    Subtle, yet deliberate misidentification and obfuscation of
                                              a product’s components and qualities as they appear on the
                                              ingredient list
                                               o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid
 ➢ Ingredient List Deception17
                                                  of flavor and used for aesthetics
                                               o “natural vanilla flavorings” – “-ing” as suffix referring
                                                  to something like that which is described
                                               o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of


15
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
16
   Berenstein, 423.
17
   Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         6
           Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 7 of 29



                                                vanilla to characterize the food; often containing high
                                                amount of vanillin, which must be disclosed as an
                                                artificial flavor when paired with vanilla


     B. The Use of Vanillin to Simulate Vanilla

        20.    The most persistent challenger to the authenticity of real vanilla has been synthetic

versions of its main flavor component, vanillin.

        21.    First synthesized from non-vanilla sources by German chemists in the mid-1800s,

vanillin was the equivalent of steroids for vanilla flavor.

        22.    According to Skip Rosskam, a professor of vanilla at Penn State University and

former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to

a full gallon of single-fold vanilla extract.”18

        23.    Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin has no connection to the vanilla bean.

        24.    Nevertheless, disclosure of this powerful ingredient has always been required where

a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla

flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

are given on the label.”).

        25.    Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations but by the standards for vanilla ingredients.

        26.    This means that if a product is represented as being characterized by vanilla yet also

contains non-vanilla vanillin, the label and packaging must declare the presence of vanillin and


18
  Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                      7
              Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 8 of 29



identify it as an artificial flavor. See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The

specified name of the food is "Vanilla-vanillin extract _-fold" or "_-fold vanilla-vanillin extract",

followed immediately by the statement "contains vanillin, an artificial flavor (or flavoring)".); see

also 21 C.F.R. § 169.181(b), § 169.182(b) (similar declarations required for Vanilla-vanillin

flavoring and Vanilla-vanillin powder).

           27.    This prevents consumers from being misled by products which may taste similar to

real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.


       C. “Natural Vanillins” are Produced in a Non-Natural Manner

           28.    The past ten years have seen the introduction of vanillin ingredients that purport to

be a “natural flavor,” based on the raw material being a natural source and undergoing a natural

production process.

           29.    While vanillin can be made in an allegedly “natural” fermentation process from

ferulic acid, the cost is prohibitive for use in most applications.

           30.    When eugenol, from cloves are used to produce vanillin, it is subject to chemical

reactions and processes considered to be synthetic by the FDA.

           31.    These low-cost “natural vanillins” are produced by the ton in China, with little

transparency or verification, before being delivered to the flavor companies for blending.


       D. Vanilla “WONF” to Imitate Real Vanilla

           32.    The global shortage of vanilla beans has forced the flavor industry to “innovate[ing]

natural vanilla solutions…to protect our existing customers.”19

           33.    These “customers” do not include the impoverished vanilla farmers who are at the



19
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                          8
          Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 9 of 29



mercy of global conglomerates nor consumers, who are sold products labeled as “vanilla” for the

same or higher prices than when those products contained only vanilla.

       34.    The flavor industry has reacted to the high vanilla prices with programs like the

“Sustainable Vanilla Initiative” and “Rainforest Alliance Certified.”

       35.    However, these initiatives have been silently questioned among the vanilla farmers

of Madagascar, where there have been whispers that contrary to seeking “sustainability” of vanilla,

the food and flavor conglomerates are actually working in the opposite direction.

       36.    This entails paying Madagascar vanilla farmers to destroy their vanilla crops instead

of taking the uncured beans to market.

       37.    Fewer vanilla beans means higher prices, which benefit the flavor industry because

products like vanilla extract have low margins – there is no advanced synthetic biology or

proprietary formula for this basic, yet essential ingredient.

       38.    While this conclusion is not directly stated, it is apparent from the comments of

industry executives.

       39.    According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price.”

       40.    The head of “taste solutions” at Irish conglomerate Kerry, urged flavor

manufacturers to “[G]et creative” [read: deceptive] and “build a compounded vanilla flavor with

other natural flavors.”

       41.    These compounded flavors typically exist in a “black box” and “consist of as many

as 100 or more flavor ingredients,” blended together in a special ratio to complement and enhance




                                                  9
          Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 10 of 29



the vanilla component.20

        42.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”21

        43.     That high level executives in the flavor industry are willing to openly boast of their

stratagems to give consumers less vanilla for the same price is not unexpected.

        44.     This is due in part to the once powerful and respected trade group for the flavor

industry, The Flavor and Extract Manufacturers Association (“FEMA”), abandoning its “self-

policing” of misleading vanilla labeling claims and disbanding its Vanilla Committee.

        45.     Though FEMA previously opposed efforts of industry to deceive consumers, it cast

the general public to the curb in pursuit of membership dues from its largest members.


III.    Ice Cream Flavor Labeling

        46.     Daphna Havkin-Frenkel, editor of the Handbook of Vanilla Science and Technology,

and a leading scholar and researcher on vanilla, summarized the flavoring requirements in the

context of ice cream flavored by vanilla:22

                     There are three categories of vanilla ice cream, as defined by the FDA
                     Standard of Identity. Vanilla ice cream Category I contains only vanilla
                     extract. Vanilla ice cream Category II contains vanilla made up of 1 oz
                     of synthetic vanillin per 1 gallon of 1-fold vanilla extract. Vanilla ice
                     cream Category III contains synthetic ingredients.

        47.     Carol McBride, U.S. vanilla category manager for global flavor giant Symrise, noted



20
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
21
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
22
   Daphna Havkin-Frenkel and Faith C. Belanger, eds., Handbook of Vanilla Science and Technology, Wiley, 2018
(221).


                                                        10
            Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 11 of 29



these requirements and their effect on consumers: “If the flavor comes partially or fully from

another source, the company must stamp ‘vanilla flavored’ or ‘artificial vanilla’ on the front of the

package, a likely turnoff to consumers.”23


       A. Early Ice Cream Flavoring Debate is “Stirring”

           48.   Before formal regulations were enacted, Congressional Hearings from the 1930s

offered the legislature the opportunity to state their position on the non-misleading designation of

flavors on ice cream products.

           49.   Unsurprisingly, the starting point for the debate was how to label vanilla ice cream

flavored with added vanillin from clove oil, a natural source material.

           50.   Why, the industry, asked Congress, could they not label their products as “vanilla ice

cream” if it contained vanillin from sources other than vanilla beans?

           51.   In response, Congressmen E.A. Kenny of New Jersey and Virgil Chapman of

Kentucky inquired of ice cream’s representative, Mr. Schmidt:

           Mr. Kenney: Do you not think, though, Mr. Schmidt, that if you label it vanilla
                       ice cream, it ought to be vanilla; and if it is made with vanillin
                       extracted from oil of cloves, you ought to label it manufactured
                       with such vanillin?

           Mr. Schmidt: Well, we, of course, do not think so. That is why we are here
                        making our protest. We think, after all, the consuming public is
                        accustomed to accepting as vanilla artificial vanillas.

           Mr. Kenney: We agree that Barnum educated us along that line a long time ago.
                       (emphasis added)

           ……………

           Mr. Chapman: I do think that if it is chocolate it ought to be labeled “chocolate”;
                        and if it is flavored with vanillin made from oil of cloves, it ought
                        to be labeled to show that it is flavored with vanillin made from oil
                        of cloves; and if it is flavored with vanilla, it ought to be labeled

23
     Melody M. Bomgardner, “The problem with vanilla,” Chemical & Engineering News, Sept. 12, 2016.


                                                       11
         Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 12 of 29



                       "vanilla"; and if it is " flavored with lemon, it ought to be labeled
                        lemon "; and if it is cherry, it ought to be labeled "cherry.”

       52.   Later in the hearing, Mr. Chapman and another industry representative engaged over

the proper declaration of flavor for ice cream:

               Mr. Chapman: Do you make raspberry?

               Mr. Hibben       Yes.

               Mr. Chapman      And you put that on the label?

               Mr. Hibben       We say “raspberry ice cream.”

               Mr. Chapman      And if it is peach, you put that on the label?

               Mr. Hibben       It Is peach ice cream; yes.

               Mr. Chapman And If you call it vanilla, what do you put on?

               Mr. Hibben       We put "vanilla ice cream" on our labels. That Is what we
                                want to continue to do. We want to put vanilla on those
                                labels.

               Mr. Chapman      But you say you put in It oil of cloves instead of vanilla.

               Mr. Hibben       We do not use cloves. We use vanillin derived from the
                                oil of cloves.

               Mr. Chapman      If you put out strawberry ice-cream, you would not want
                                to use raspberry to make it, would you?

               Mr. Hibben       No; but we use vanillin, which is an ingredient of the
                                vanilla bean and, its true to name.

               Mr. Chapman      Is it an extract from the vanilla bean?

               Mr. Hibben       It is both. It is taken both from the eugenol and the vanilla
                                bean and is the same product. If you were a chemist you
                                could not tell the difference, and if you were a doctor, you
                                would say that one is just as harmless as the other.

               Mr. Chapman      I do not object to buying artificial vanilla ice cream if it is
                                pure, but if it is artificial. I would like to know what I am




                                                  12
          Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 13 of 29



                                    getting.24

        53.    Even before ice cream standards were established, Congress framed the central

question for ice cream flavoring as whether the flavor source was entirely derived from the

characterizing flavor – i.e., raspberry for raspberry ice cream, vanilla for vanilla ice cream.


     B. Ice Cream Flavoring Regulations

        54.    The ice cream standard of identity, 21 C.F.R. § 135.110, established in the early

1960s “provided for a system for designating characterizing flavors in ice cream which has come

to be referred to as the ‘3 category flavor labeling.’” Exhibit “A,” FDA, Taylor M. Quinn,

Associate Director for Compliance, Bureau of Foods, to Glenn P. Witte, International Association

of Ice Cream Manufacturers, May 31, 1979 (“Quinn Letter, May 31, 1979”).

        55.    The requirements “recognize[s] three distinct types of ice cream, based on the use of

natural and various combinations of natural and various combinations of natural and artificial

flavors that characterize this food.” Exhibit “A,” Quinn Letter, May 31, 1979; see 21 C.F.R. §

135.110(f)(2)(i)-(iii); 21 C.F.R. § 135.110(f)(3)-(5).




24
  One of the reasons for the emphasis on flavor derived from the characterizing flavor was ice cream’s status as a
high value, expensive product, made mainly from milk and cream. The use of ersatz flavoring lowered the quality of
an otherwise valued item.


                                                       13
           Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 14 of 29



                             Vanilla Ice Cream Labeling Quick Chart
 Category                    Label Diagram                       Flavor Source           Authority
                                                                                        (21 C.F.R.)
 I              [“characterizing flavor”] + [“ice cream”] → Vanilla Beans           §135.110(f)(2)(i)
                “Vanilla Ice Cream” or “Strawberry Ice
                Cream”

 II             [“characterizing flavor”] + [“flavored”] + Vanilla Beans;           §135.110(f)(2)(ii)
                [“ice cream”] → “Vanilla Flavored Ice Non-Vanilla
                Cream” or “Peach Flavored Ice Cream”       Beans

 III            [“artificial” or “artificially flavored”] + Vanilla Beans;          §135.110(f)(2)(iii)
                [“characterizing flavor”] + [“ice cream”] → Non-Vanilla
                “Artificially Flavored Vanilla Ice Cream” or Beans
                “Artificially Flavored Strawberry Ice
                Cream”


          56.   The key distinction between labeling flavors in ice cream compared to other foods is

in the meaning of “natural flavor.”

          57.   In ice cream, “natural flavor” refers to flavor derived only from the characterizing

flavor, while “artificial flavor” refers to flavors derived from sources other than the characterizing

flavor.

          58.   For a category 1 ice cream, which “contains no artificial flavor, the name on the

principal display panel or panels of the label shall be accompanied by the common or usual name

of the characterizing flavor, e.g., ‘vanilla,’ in letters not less than one-half the height of the letters

used in the words ‘ice cream.’” 21 C.F.R. §135.110(f)(2)(i); see Quinn Letter, May 31, 1979 (“the

designation of a characterizing flavor for category I ice cream is based on the premise that only

natural flavor derived from the product whose flavor is simulated may be used.”).

          59.   Categories 2 and 3 may contain a natural characterizing flavor and artificial flavor

simulating it, but differ based on whether the natural characterizing flavor predominates. See 21

C.F.R. §135.110(f)(2)(ii) (“Category II”) (“If the food contains both a natural characterizing flavor



                                                   14
          Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 15 of 29



and an artificial flavor simulating it, and if the natural flavor predominates”); 21 C.F.R.

§135.110(f)(2)(iii) (“Category 3”) (“If the food contains both a natural characterizing flavor and

an artificial flavor simulating it, and if the artificial flavor predominates”); Exhibit “A,” Quinn

Letter, May 31, 1979 (“The flavor designation for category II ice cream is on the basis that the

product contains both natural and artificial flavor, but the natural flavor predominates, whereas in

category III the artificial flavor predominates.”).

        60.    The non-vanilla flavor which simulates the natural characterizing vanilla flavor is

deemed to predominate when “the amount of vanillin used is greater than 1 ounce per unit of

vanilla constituent.” See 21 C.F.R. §135.110(f)(5)(i); Exhibit “B,” FDA, R.E. Newberry, Assistant

to the Director, Division of Regulatory Guidance, Bureau of Foods, to Daniel P. Thompson,

October 30, 1979 (“Newberry Letter, October 30, 1979”) (a non-vanilla flavor “is deemed to

simulate [resemble or reinforce] vanilla if the addition of the non-vanilla flavor results in a

reduction in the amount of vanilla bean derived flavor that would otherwise be used in a vanilla

flavored ice cream…such a product would come under category III and have to be labeled as

‘artificial vanilla.’”).

        61.    The requirements – and resulting consumer expectations for almost fifty years – are

clear: “the flavor agent for vanilla ice cream (a category I product) is limited to vanilla bean and/or

flavor derived from vanilla beans.” Exhibit “A,” Quinn Letter, May 31, 1979; see also Exhibit

“C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is subject to

the category 1 ice cream requirements and, therefore, must contain only the characterizing flavor

derived from vanilla beans,” “the standard for ice cream does not provide for the label designation

of “With other [natural] flavors” (WONF).”).


IV.     Flavoring Regulations for Ice Cream are Distinct from Other Foods



                                                  15
             Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 16 of 29



           62.    The flavor regulations for ice creams are separate from the general flavor regulations

for other foods. Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22; Exhibit “A,”

Quinn Letter, May 31, 1979 (“The general flavor regulations are not applicable to this standardized

food.”).

           63.    The ice cream flavor designations were “established long before the development of

the general flavor regulations published under 21 CFR 101.22.” Exhibit “C,” FDA, J.L. Summers,

Assistant to the Director, Division of Regulatory Guidance, Bureau of Foods, April 10, 1979 to

David B. Daugherty              (“Summers Letter, April 10, 1979”) (“Consequently, the labeling

requirements for the declaration of flavors in the name of ice cream are specifically provided for

by the standard and is separate and apart from the general flavor regulations.”).25

           64.    Under 21 C.F.R. § 101.22(a)(3), “natural flavor” is defined generally as “the essential

oil, oleoresin, essence or extractive…which contains the flavoring constituents” from a natural

source such as plant material and can refer to combinations of natural flavors.

           65.    “Artificial flavor” in contrast is any substance whose function is to impart flavor that

is not derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

           66.    For the purposes of designating the type of ice cream on the front label, whether a

flavor complies with the general definition of natural flavor in other regulations has no relevance.

Exhibit “C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is

subject to the category I ice cream requirements and, therefore, must contain only the

characterizing flavor derived from vanilla beans.”); Exhibit “A,” Quinn Letter, May 31, 1979 (“It

is our understanding that there are available in the market place, natural flavoring compounds that

resemble, simulate and/or enhance vanilla flavor but are not derived from vanilla bean. These



25
     Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22.


                                                         16
             Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 17 of 29



flavor compounds would not comply with the intent of the flavor provisions of Category I ice

cream”).

           67.    This is because 21 C.F.R. § 135.110(f) “makes no provision for any natural flavors

other than natural characterizing flavors.” Exhibit “D,” Joseph Hile, Associate Commissioner for

Regulatory Affairs, February 9, 1983, Formal Advisory Opinion at p. 9 (“Hile Letter, February 9,

1983”) (“FDA must treat all natural flavors that simulate the characterizing flavor as artificial

flavors when deciding what name should appear on the principal display panel”).26

           68.    At best, “[N]atural flavors not derived from vanilla beans may be used in

combination with the standardized items included under 21 CFR 169 (vanilla-vanillin extract or

vanilla-vanillin flavoring) for category II vanilla flavored ice cream provided that the flavoring

contributed by or derived from the vanilla beans predominates” and they are fully disclosed as

same. Exhibit “E,” FDA, Quinn to Kenneth Basa, August 22, 1979 (“Quinn Letter, August 22,

1979”).


V. The Products are Misleading Because they Contain Non-Vanilla Flavor and Vanilla Beans For

       Visual Purposes


           69.    “Vanilla ice cream” is understood by consumers to identify a product where (1)

vanilla is the characterizing flavor, (2) vanilla is contained in a sufficient amount to characterize

flavor the product, (3) the flavor is derived from vanilla extract or vanilla flavoring, (4) no other

flavors simulate, resemble, reinforce, or enhance flavoring from vanilla, (5) vanilla is the exclusive

source of flavor.

           70.    The Products contain the term “Vanilla Ice Cream” prominently on the front label,



26
     21 C.F.R. § 135.110(f) was previously 21 C.F.R. § 135.110(e).


                                                          17
           Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 18 of 29



  without any qualification.


      A. Ingredient List Reveals the “Vanilla Ice Cream” Contains Non-Vanilla Flavors

          71.   The ingredient list identifies the two main components of the Product – chocolate

  chip cookies and ice cream.

          72.   The “Chocolate Chip Cookies” contain the ingredients between the hard brackets, {

  and }, highlighted in green.

          73.   Following the end of the sub-ingredients for the chocolate chip cookies, the

  ingredient list contains the sub-ingredients for the ice cream component, highlighted in yellow.

          74.   However, contrary to the front label designation that assures consumers the Product

  contains only flavor from vanilla, the Product contains “Natural Flavor.”

                                              Ingredient List




INGREDIENTS: CHOCOLATE CHIP COOKIES {ENRICHED WHEAT FLOUR (WHEAT FLOUR,
NIACIN, REDUCED IRON, THIAMIN MONONITRATE, RIBOFLAVIN, FOLIC ACID), BROWN
SUGAR, SUGAR, PALM OIL, SEMI-SWEET CHOCOLATE CHIPS (SUGAR, UNSWEETENED
CHOCOLATE, MILK FAT, COCOA BUTTER, UNSWEETENED CHOCOLATE PROCESSED WITH
ALKALI, SOY LECITHIN, VANILLA EXTRACT), PASTEURIZED EGGS, MARGARINE (PALM
OIL, WATER, SALT, CONTAINS 2% OR LESS OF THE FOLLOWING: MONO AND
DIGLYCERIDES, WHEY SOLIDS, NATURAL AND ARTIFICIAL FLAVOR, CITRIC ACID, BETA
CAROTENE FOR COLOR, VITAMIN A PALMITATE), CONTAINS 2% OR LESS OF THE
FOLLOWING: NATURAL FLAVOR, BAKING SODA, SALT, AMMONIUM BICARBONATE}. ICE
CREAM (MILK, CREAM, BUTTERMILK, WHEY, SUGAR, SKIM MILK, CORN SYRUP,
CONTAINS 1% OR LESS OF NATURAL FLAVORS, MONO AND DIGLYCERIDES, CAROB BEAN
GUM, CELLULOSE GUM, CARRAGEENAN, ANNATTO FOR COLOR).

          75.   Where a product is labeled as a type of, or containing, vanilla ice cream, without any

  or adequate qualification, but the ingredient list identifies “natural flavor” in lieu of the exclusively

  vanilla flavoring ingredients such as vanilla extract, it means (1) the flavoring is not exclusively



                                                     18
             Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 19 of 29



from vanilla, (2) the non-vanilla flavor may contain vanillin, not disclosed as an artificial flavor

when paired with vanilla, (3) the non-vanilla flavors simulate, resemble and reinforce the vanilla

flavor and (4) the non-vanilla flavors allow the use of less real vanilla.

           76.     Had the Products flavoring derived exclusively from vanilla, the ingredient list would

declare the common or usual names of one or more of the exclusively vanilla ingredients, viz,

Vanilla Extract, Concentrated Vanilla Extract, Vanilla Flavoring and Concentrated Vanilla

Flavoring, and not declare any other flavor ingredient. See 21 C.F.R. §§ 169.175 to 169.178.

           77.     The exclusively vanilla ingredients – vanilla extract, vanilla flavoring, etc. – differ

only in that the former is at least thirty-five (35) percent ethyl alcohol while the latter is less than

this amount.27

           78.     Because ice cream is a standardized food and the vanilla ingredients are subject to

their own standards of identity, the designation of these vanilla ingredients is controlled by 21

U.S.C. §343(g) – they are required to be specifically declared:28

                    A food shall be deemed to be misbranded –

                    (g) Representation as to definition and standard of identity

                    If it purports to be or is represented as a food for which a definition and standard of
                    identity has been prescribed by regulations as provided by section 341 of this title,
                    unless (1) it conforms to such definition and standard, and (2) its label bears the
                    name of the food specified in the definition and standard, and, insofar as may be
                    required by such regulations, the common names of optional ingredients (other than
                    spices, flavoring, and coloring) present in such food.

VI. Product is Misleading Because it is Labeled and Named Similar to Other Products


           79.     Competitor chocolate chip cookie sandwiches with vanilla ice cream that contain

only vanilla as the source of flavoring is another reason why the Product is misleading.


27
     21 C.F.R. §§ 169.175 (Vanilla extract.), 169.177 (Vanilla flavoring.); also concentrated versions of each of these.
28
     21 U.S.C. § 343(g)(2) read with 21 C.F.R. § 135.110(f)(2)(i) and 21 C.F.R. §§ 169.175 – 169.178.


                                                            19
         Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 20 of 29



              Competitor Product                                     Product

   Vanilla Ice Cream Sandwiched Between
                                                     Vanilla Ice Cream Between Two Chocolate
  Chocolate Chip Cookies and Rolled in Mini
                                                                    Chip Cookies
               Chocolate Chips




                                                  INGREDIENTS: ICE CREAM (MILK,
                                                  CREAM, BUTTERMILK, WHEY, SUGAR,
                                                  SKIM MILK, CORN SYRUP, CONTAINS
                                                  1% OR LESS OF NATURAL FLAVORS,
                                                  MONO AND DIGLYCERIDES, CAROB
                                                  BEAN    GUM,  CELLULOSE    GUM,
                                                  CARRAGEENAN,    ANNATTO     FOR
                                                  COLOR).

 INGREDIENTS: Ice Cream (Milk, Cream,
 Sugar, Whey, Natural Vanilla Flavor, Guar
 Gum, Locust Bean Gum, Soy Lecithin
 [Emulsifier])

       80.   The competitor product lists “Natural Vanilla Flavor” on its ingredient list, which is

an exclusively vanilla standardized flavoring ingredient.

       81.   In contrast, the Product lists “Natural Flavors,” which contains non-vanilla flavors


                                                20
          Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 21 of 29



along with flavor enhancers.


VII.    Coloring Misleads Consumers to Expect Product Contains More Vanilla Than it Does

        82.     The Product contains annatto for coloring purposes, indicated on the ingredient list.

        83.     Annatto is a plant extract often used in cheddar cheese to provide a rich yellow-

orange color.

        84.     The use of annatto darkens the hue of ice cream to the color below, and is evocative

of the color of milkfat, associated with butter, produced by dairy cattle in the United States.




        85.     The darker color makes the consumer (1) less likely to question or be skeptical of the

amount and type of vanilla in the Products, (2) expect the Products to be similar to other, accurately

labeled vanilla ice creams, (3) expect the Products contain more vanilla than they actually do and

(4) is a higher quality ice cream product which, by extension, would contain more of the higher

quality flavoring ingredients.

        86.     Beyond misleading consumers, annatto extracts are increasingly believed to have

harmful and detrimental health effects.

        87.     Annatto has been “associated with rare allergic reactions” and alleged by some as a

cause of attention deficit hyperactivity (“ADHD”) disorder in young children.29




29
  Laurel Curran, Food Dyes Linked to Cancer, ADHD, Allergies, Food Safety News, July 8, 2010; Annatto (160 LB),
Food Intolerance Network Fact Sheet.


                                                      21
         Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 22 of 29



VIII.    Conclusion


        88.   The proportion of the characterizing components, vanilla, have a material bearing on

price or consumer acceptance of the Products because they are more expensive and desired by

consumers.

        89.   The Products are misleading because they do not contain the amount, type and

percentage of vanilla as a component of the flavoring in the ice cream, which is required and

consistent with consumer expectations.

        90.   Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.

        91.   The Product contains other representations which are misleading and deceptive.

        92.   As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $3.29 per 7 FL OZ, excluding tax – compared to other similar

products represented in a non-misleading way.

                                      Jurisdiction and Venue


        93.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        94.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        95.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        96.   This is a reasonable assumption because defendant’s Product is sold in thousands of

stores across all 50 states.


                                                   22
            Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 23 of 29



        97.    Plaintiff Dennis Lytkine is a citizen of New York.

        98.    Defendant 7-Eleven, Inc. is a Texas corporation with a principal place of business in

Irving, Dallas County, Texas and is a citizen of Texas.

        99.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        100. Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        101. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                  Parties

        102. Plaintiff Dennis Lytkine is a citizen of New York County, New York.

        103. Defendant is a Texas corporation with a principal place of business in Irving, Texas,

Dallas County and is a citizen of Texas.

        104. During the class period, plaintiff purchased one or more of the Products identified

herein, in his or her district and/or state, for personal use, consumption or application based on the

above representations, for no less than the price indicated, supra, excluding tax,

        105. Plaintiff would consider purchasing the Product again if there were assurances that

the Product’s representations were no longer misleading.

                                           Class Allegations


        106. The classes will consist of all consumers in New York and the other 49 states and a

nationwide class where applicable.

        107. Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff and class members are



                                                  23
         Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 24 of 29



entitled to damages.

       108. Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same representations.

       109. Plaintiff is an adequate representative because his or her interests do not conflict with

other members.

       110. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       111. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       112. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       113. Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350

       114. Plaintiff asserts causes of action under the consumer protection statutes of New York,

General Business Law (“GBL”) §§ 349 & 350.

       115. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       116. Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       117. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       118. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to characterize the taste or flavor of the Products.


                                                  24
         Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 25 of 29



                                          Negligent Misrepresentation

       119. Plaintiff incorporates by reference all preceding paragraphs.

       120. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through misrepresenting the amount, quantity and/or

proportion of the flavoring ingredient.

       121. Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Product and its components and ingredients, and knew or should have known same were false or

misleading.

       122. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       123. The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       124. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       125. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

              Breaches of Express Warranty, Implied Warranty of Merchantability and
                    Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       126. Plaintiff incorporates by reference all preceding paragraphs.

       127. Defendant manufactures and sells products which purport to contain sufficient

amounts of the highlighted ingredient, vanilla, to characterize the taste or flavor of the Products,

which is desired by consumers.



                                                  25
         Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 26 of 29



       128. The Products warranted to Plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not due to the presence or absence of the aforementioned ingredient.

       129. Defendant had a duty to disclose and/or provide a non-deceptive description and

identification of the Product and its ingredients.

       130. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       131. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       132. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       133. Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                               Fraud


       134. Plaintiff incorporates by references all preceding paragraphs.

       135. Defendant’s purpose was to sell a product which purported to contain valuable and

desired characterizing ingredients and/or flavors, and represent the Products were exclusively

flavored by the designated ingredients and contained sufficient independent amounts of same.

       136. Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

Products contained less of the desired ingredients or none at all.

       137. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment



                                                 26
         Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 27 of 29



       138. Plaintiff incorporates by reference all preceding paragraphs.

       139. Defendant obtained benefits and monies because the Product were not as represented

and expected, to the detriment and impoverishment of Plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

       and disgorgement for members of the State Subclasses pursuant to the consumer protection

       laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and consumer protection law claims, and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: December 11, 2019
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd., Suite 311
                                                                Great Neck, NY 11021



                                                  27
Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 28 of 29



                                          Telephone: (516) 303-0552
                                          Facsimile: (516) 234-7800
                                          spencer@spencersheehan.com
                                          E.D.N.Y. # SS-8533
                                          S.D.N.Y. # SS-2056
                                                  -and-
                                          Law Offices of Peter N. Wasylyk
                                          Peter N. Wasylyk (PHV to file)
                                          1307 Chalkstone Ave.
                                          Providence, RI 02908
                                          Telephone: (401) 831-7730
                                          Facsimile: (401) 861-6064
                                          pnwlaw@aol.com
                                                  -and-
                                          Reese LLP
                                          Michael R. Reese
                                          100 West 93rd Street, 16th Floor
                                          New York, NY 10025
                                          Telephone: (212) 643-0500
                                          Facsimile: (212) 253-4272
                                          mreese@reesellp.com




                              28
         Case 1:19-cv-11352-JGK Document 1 Filed 12/11/19 Page 29 of 29



1:19-cv-11352
United States District Court
Southern District of New York

Dennis Lytkine, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


7-Eleven, Inc.,
                                          Defendant




                                   Class Action Complaint




                          Sheehan & Associates, P.C.
                           505 Northern Blvd., #311
                             Great Neck, NY 11021
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: December 11, 2019
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
